DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-5, 8-10, 14-18, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki Watanabe et al (hereinafter Watanabe)”Accurate Lithography Simulation Model based on Convolutional Neural Networks” Proceedings of SPIE July 2017.
Re claim 1, Watanabe discloses a method for training a deep learning model of a patterning process, the method comprising: obtaining (i) training data comprising an input image of at least a part of a substrate having a plurality of features and comprising a truth image corresponding to the input image, (ii) a set of classes, each class corresponding to a feature of the plurality of features of the substrate within the input image, and (ili) a deep learning model configured to receive the training data and the set of classes (See section 3 including figs. 5-9); generating a predicted image, by modeling and/or simulation with the deep learning model using the input image, wherein the deep learning model iteratively performs a convolution operation with at least one dilation Kernel comprising a plurality of weights (See section 3 including figs. 5-6, 9); assigning a class of the set of classes to a feature within the predicted image based on matching of the feature with a corresponding feature within the truth image (See section 3 

Re claim 2, Watanabe discloses wherein the convolution operation comprises: overlapping the input image with the at least one dilation kernel, determining a product between each overlapping element including a weight of the at least one dilation kernel and a value of a pixel of the input image, and summing results of the product to determine a value of the convolution operation. (See section 3 including figs. 7-8)

Re claim 3, Watanabe discloses wherein the at least one dilation kernel comprises a plurality of weights, a dilation rate, and a depth, wherein the depth is a multiple of a number of classes of the set of classes. (See section 3)

Re claim 4, Watanabe discloses wherein the loss function is a function of the truth image and a probability of each class of the set of classes assigned to the predicted image. (See section 3 including equation 8)

Re claim 5, Watanabe discloses wherein the iteratively assigning weights comprises modifying the plurality of weights of the at least one dilated kernel, the dilation rate, and/or the depth to characterize at least a part of the patterning process based on a local derivative of the loss function. (See section 3 including equations 8-9)

Re claim 8, Watanabe discloses wherein the at least one dilated kernel is symmetric to characterize a projection system of an apparatus of the patterning process. (See section 3)


Re claim 10, Watanabe discloses wherein the dilation rate is an integer value between 1 and 10. (See section 3)

Claims (14-18, 20) have been analyzed and rejected w/r to claims (1-6, 8) respectively.

Allowable Subject Matter
Claims (6-7, 11-13, 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claims 6 & 19.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 4, 2021